Exhibit 10.15

 

FOURTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT

 

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into as of May 12, 2011, by and among FIVE STAR QUALITY CARE, INC.,
a Maryland corporation, as purchaser (the “Purchaser”), and RESIDENTIAL CARE
VII, L.L.C., an Indiana limited liability company, and RIVERWALK GARDEN HOMES,
L.L.C., an Indiana limited liability company (each individually, a “Seller” and,
jointly and severally, the “Sellers”).

 

RECITALS:

 

WHEREAS, the Purchaser and the Sellers are parties to that certain Purchase and
Sale Agreement, dated as of March 18, 2011, as amended by that certain First
Amendment to Purchase and Sale Agreement, dated as of April 27, 2011, that
certain Second Amendment to Purchase and Sale Agreement, dated as of May 9,
2011, and that certain Third Amendment to Purchase and Sale Agreement, dated as
of May 11, 2011 (as so amended, the “Purchase Agreement”), with respect to
certain real property and related property known as Riverwalk Commons and Garden
Homes located at 7235 Riverwalk Way North, Noblesville, Indiana, all as further
described in the Purchase Agreement; and

 

WHEREAS, the Purchaser and the Sellers desire to amend the Purchase Agreement,
subject to the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the Purchaser and the
Sellers, intending to be legally bound, hereby agree as follows:

 

1.             Capitalized Terms.  All capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the
Purchase Agreement.

 

2.             Land.  The term “Land” in Section 1.1 of the Purchase Agreement
is hereby amended by deleting the number “12.2” located therein and inserting
the number “13.8” in its place.

 

3.             Purchase Price.  The term “Purchase Price” in Section 1.1 of the
Purchase Agreement is hereby amended and restated in its entirety as follows:

 

“Purchase Price” means Thirty Million Four Hundred Thousand and 00/100 Dollars
($30,400,000.00).

 

4.             Purchaser’s Conditions Precedent.  Section 4.1 (Purchaser’s
Conditions Precedent) of the Purchase Agreement is hereby amended by inserting
the following new subsections (i), (j) and (k) at the end thereof:

 

(i)            The Sellers shall have delivered to the Title Company a warranty
deed, in proper statutory form for recording and otherwise in form and substance
acceptable to the Purchaser and the Title Company, duly executed and

 

--------------------------------------------------------------------------------


 

acknowledged by DWMB Realty, L.L.C., conveying fee simple title to the 1.576
acre portion of the Land identified on Schedule 1 as the vacant land parcel (the
“Vacant Land”) to Residential Care VII, L.L.C. (the “DWMB Deed”).

 

(j)            The Purchaser shall have received updates to the Title Commitment
and the Survey, which updates shall include the Vacant Land, and the Purchaser
shall have had the opportunity to object to any new matters shown on such
updated Title Commitment and Survey pursuant to Section 3.4(c).

 

(k)           The Sellers shall have delivered to the Title Company an amendment
to that certain Drainage Easement Respecting Riverwalk/Hamilton County Regulated
Drain recorded in the Office of Hamilton County Recorder on September 18, 2001
as Instrument No. 200100059173, in proper statutory form for recording and
otherwise in form and substance acceptable to the Purchaser and the Title
Company, duly executed and acknowledged by Residential Care VII, L.L.C. and the
County of Hamilton, pursuant to which the drainage easement area shall be
relocated to eliminate any encroachments into such drainage easement area (the
“Easement Amendment”).

 

5.             Covenants of the Seller.  Article VII (Covenants of the Seller)
of the Purchase Agreement is hereby amended by inserting the following new
Section 7.12 at the end thereof:

 

7.12         DWMB Deed and the Easement Amendment.  The Sellers hereby covenant
with the Purchaser that, between the Effective Date and the Closing Date, the
Sellers shall use commercially reasonable efforts to obtain the DWMB Deed and
the Easement Amendment and deliver them to the Title Company or the Purchaser,
as applicable.

 

6.             Schedules.  Schedule 1 (the Land) to the Purchase Agreement is
hereby amended by inserting the legal description set forth on Schedule 1
attached hereto at the end thereof.

 

7.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same agreement.  Any such
counterpart may be delivered by facsimile or e-mail (in .pdf format) and any
such counterpart so delivered shall be deemed an original for all purposes.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as a
sealed instrument as of the date first above written.

 

 

 

PURCHASER:

 

 

 

FIVE STAR QUALITY CARE, INC.,

 

a Maryland corporation

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

Name:

Bruce J. Mackey Jr.

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

SELLERS:

 

 

 

RESIDENTIAL CARE VII, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

 

 

 

 

 

 

RIVERWALK GARDEN HOMES, L.L.C.,

 

an Indiana limited liability company

 

 

 

 

By:

/s/ David R. Justice

 

Name:

David R. Justice

 

Its:

Manager

 

[Signature page to Fourth Amendment to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE VACANT LAND

 

Schedule

Legal Description for Residential Care VII, L.L.C.

(Riverwalk Vacant Land)

(from Quitclaim Deeds to DWMB Realty, L.L.C.)

 

Parcel 1

 

A portion of the lands of the Noblesville Pilgrim Holiness Church as described
in Document #88-06801 and Document #88-06802 on record in the Office of the
Hamilton County Recorder and being a part of the fractional Northeast and
Northwest Quarter of Section 2, Township 18 North, Range 4 East of the Second
Principal Meridian, more particularly described as follows:

 

Commencing at the Northwest corner of said fractional Northeast Quarter section;
thence North 88 degrees 25 minutes 17 seconds East on and along the North line
of said Quarter 82.12 feet; thence South 00 degrees 52 minutes 49 seconds East
206.76 feet; thence South 88 degrees 25 minutes 17 seconds West 208.70 feet to
the POINT OF BEGINNING of this herein described parcel; thence continuing South
88 degrees 25 minutes 17 seconds West 96.83 feet; thence South 88 degrees 26
minutes 38 seconds West 24.36 feet; thence North 00 degrees 52 minutes 49
seconds West 208.76 feet to the North line of the fractional Northwest Quarter
Section; thence North 88 degrees 26 minutes 38 seconds East 24.36 feet to the
Southeast corner of the Southwest Quarter of Section 35, Township 19 North,
Range 4 East; thence North 88 degrees 25 minutes 17 seconds East on and along
said North line 96.83 feet; thence South 00 degrees 52 minutes 49 seconds East
208.76 feet to the Place of Beginning, containing 0.576 acres, more or less,
subject to all legal rights-of-way, easements and restrictions of record.

 

Parcel 2

 

Part of the Northwest Quarter and a part of the Northeast Quarter of Section 2,
Township 18 North, Range 4 East, described as follows:

 

Begin at a point 2503.4 feet East of the Northwest corner of the Northwest
Quarter, Section 2, Township 18 North, Range 4 East; thence South parallel with
the West line of said tract 208.76 feet to an iron stake; thence East 208.7 feet
to an iron stake; thence North parallel with the West line of said tract 208.76
feet to the North line of the Northeast Quarter of Section 2, Township 18 North,
Range 4 East, same being center of State Road 32; thence West on said North line
208.7 feet to the place of beginning, containing 1 acre, more or less;

 

EXCEPT that portion of real estate deeded to the City of Noblesville by Warranty
Deed recorded December 20, 2002 as Instrument No. 200200099251.

 

--------------------------------------------------------------------------------